Citation Nr: 1614118	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-22 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder including arthritis of the lumbar spine.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a psychiatric disorder claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Hinton, Counsel

INTRODUCTION

The Veteran had active service from July 1967 to July 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 
 
With respect to the issue of entitlement to service connection for a psychiatric disorder claimed as PTSD, that claim was adjudicated at the RO as a claim of service connection for PTSD, based on the Veteran's original claim.  The issue above has been characterized to reflect the facts of the case and to reflect that claims for service connection specifically for a psychiatric disability of PTSD encompass claims for service connection for all psychiatric disabilities shown by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The lumbar spine claim is addressed in the decision below.  The other two claims are addressed in the remand section following the decision.

The Veteran submitted additional evidence subsequent to the most recent supplemental statement of the case issued in November 2011.  In light of the decision below granting the benefit sought in full, the lumbar spine claim need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  As the cervical spine and psychiatric claims are being remanded, the RO will have an opportunity to consider the evidence in the first instance.


FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO denied a claim of service connection for a low back disorder of arthritis.  

2.  Evidence received since the May 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder including arthritis of the lumbar spine, and it raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran has a low back disorder including arthritis of the lumbar spine that is related to service.


CONCLUSIONS OF LAW

1.  The May 2006 rating decision, which denied the Veteran's claim of service connection for a low back disorder including arthritis of the lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 
 
2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a low back disorder including arthritis of the lumbar spine has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Petition to Reopen Claim of Entitlement to Service Connection

In March 2006, the Veteran first filed a claim of entitlement to service connection for a low back disorder he identified as arthritis of the back.  In a May 2006 rating decision, the RO denied service connection in part for arthritis of the back, on the basis that this condition neither occurred in nor was caused by service, and there was no evidence of manifestation to a compensable degree within one year of separation from service.

Because the Veteran did not appeal the May 2006 rating decision as to this claim, or submit new and material evidence within one year of that rating decision, the decision is final as to the claim.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

Although the prior May 2006 rating decision is final as to this claim, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

In September 2009, the Veteran submitted a claim for service connection, in effect, an application to reopen the claim of service connection for a low back disorder.  In the June 2010 rating decision currently on appeal, as well as in the subsequent statement of case and later supplemental statements of the case, the RO declined to reopen the claim for service connection for a low back disorder the RO identified as arthritis of the back, on the basis that new and material evidence had not been submitted.    
 
On appeal, the Board also is required to consider the question of whether new and material evidence has been received to reopen the Veteran's claim without regard to the RO's determination in order to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims (Court) has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 
  
The evidence of record at the time of the last final rating decision in May 2006 included service treatment records; copies of DD Form 214; VA and private treatment records; the report of a VA examination in May 2006; and the Veteran's VA application for benefits.  

The service treatment records available at the time of the May 2006 rating decision showed medical evidence of treatment for low back complaints.  In January 1970 the Veteran was seen for complaints of back pain for one week.  The provider's impression at the time was that the Veteran had a back strain.  

VA treatment records dated prior to the May 2006 rating decision show in pertinent part, a problem list that includes chronic low back pain, degenerative disc disease, spinal stenosis of lumbar region, osteoarthritis of spine, and each diagnosis is dated as July 14, 1998.  Those treatment records include an assessment, in part, of arthritic changes about the lumbar spine, changes at the sacroiliac joints raise the possibility of a spondyloarthropathy such as ankylosing spondylitis.

A May 2006 VA examination report (prior to the May 2006 rating decision) shows that the Veteran reported he had low back pain with onset in the early 1990s.  The report noted that a MRI examination in January 1998 showed mild to moderate neural foraminal narrowing with a disk bulge and with spinal stenosis at L2-3.  The examiner opined that "it is less likely than yes" that the Veteran's spine problems are the result of parachute jumps 40 years before during service.

The evidence of record at the time of the last final rating decision in May 2006 did not include a medical opinion or any other competent evidence linking to service a low back disorder including arthritis of the lumbar spine.

The record evidence received since the last final rating decision in May 2006 includes copies of service treatment records, records associated with a Social Security Administration claim for disability benefits, statements from the Veteran, lay statements from family members, and VA and private treatment records. 

Significantly, in a July 2014 statement, George H. Khoury, M.D., noted that he was board certified to practice in neurosurgery and had treated the Veteran since June 2003.  Dr. Khoury stated in part that the Veteran's diagnosis is low back pain and lumbar stenosis, and thoracic stenosis.  

Based on rationale discussed further in the section below, Dr. Khoury opined that the Veteran's lumbar and other spine problems were caused by an injury during a parachuting jump in service.  The examiner opined that the parachute jump incident is the early cause of the Veteran's back problems that subsequently required surgical intervention.

This additional evidence received since the May 2006 rating decision includes medical evidence that links the low back disorder to service.  This evidence is material to the question of whether the Veteran's diagnosed low back disorder diagnosis is linked to the service.  
 
In sum, the additional new evidence received since May 2006, is material as it relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder including arthritis of the lumbar spine.  Specifically, this relates to the question of whether the etiology of the Veteran's a low back disorder including arthritis of the lumbar spine is related to service.  
 
The additional evidence discussed above ultimately raises a reasonable possibility of substantiating the claim.  In light of the newly submitted records and contentions, when considered with previous evidence of record, the claim of service connection for a low back disorder including arthritis of the lumbar spine is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed on the merits below. 

II. Service Connection

Applicable Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis of Claim

As noted above, service treatment records show that the Veteran received treatment in service for back complaints assessed as back strain.  

Service personnel records include a DD Form 214 showing that the Veteran's awards included the parachute badge, and that training included basic combat training and basic airborne training.  Such awards and training reflect that the Veteran's service included some extent of parachute jumps and other combat training physical activities that would be consistent with the likelihood of the type of injuries, which the Veteran has stated occurred and are associated with his claimed low back disorder.    

Post-service VA and private treatment records show low back symptoms including pain, beginning in the early 1990s.  Problem lists include: chronic low back pain, degenerative disc disease, spinal stenosis of lumbar region, osteoarthritis of spine, each of which associated with a date of July 14, 1998 indicating date of diagnosis of these conditions of the lumbar spine.  The post-service treatment records include assessments, in part, of arthritic changes about the lumbar spine; and changes at the sacroiliac joints raise the possibility of a spondyloarthropathy such as ankylosing spondylitis.

During the May 2006 VA examination the Veteran reported complaints of low back pain with onset in the early 1990s.  The examiner noted that an MRI in January 1998 showed mild to moderate neural foraminal narrowing with a disk bulge and with spinal stenosis at L2-3.  The examiner opined that "it is less likely than yes" that the Veteran's spine problems are the result of parachute jumps 40 years before during service.

In a July 2011 letter the Veteran's treating neurosurgeon, Dr. Khoury, opined that the Veteran's problems were a direct result of injury sustained while jumping out of a military air plane during service.  Dr. Khoury opined that it was his belief that the injury in service that the Veteran reported was the early cause of the Veteran's back problems that subsequently required surgical intervention.

In a July 2014 letter, Dr. Khoury noted that he had treated the Veteran since June 2003, and that the Veteran was scheduled for a lumbar surgery later in July 2014.  Dr. Khoury noted that the Veteran's diagnosis, in part, is low back pain and lumbar stenosis.  Dr. Khoury stated that the Veteran's diagnosis is low back pain and lumbar stenosis, and thoracic stenosis.  

Dr. Khoury stated that he was familiar with the Veteran's medical history and had examined the Veteran and reviewed MRI scans while the Veteran was under his care.  Dr. Khoury noted that he had operated on the Veteran previously, performing surgeries of thoracic laminectomy in February 2002, lumbar laminectomy in September 2004, and anterior cervical diskectomy and fusion in August 2003.

Based on the foregoing Dr. Khoury opined that the lumbar spine problems were the direct result of injury sustained during an incident in service while parachuting that ended in a rough landing.  The Veteran stated that he went to sick call after that.  The examiner opined that he believed that the parachute jump incident is the early cause of the Veteran's back problems that subsequently required surgical intervention.

In sum, the Veteran asserts that he developed a low back disorder including arthritis of the lumbar spine due to injury or injuries in service associated with parachute jumping.  Service treatment records show treatment for back pain over an approximate one-week period, which could correspond with the reported injury. 

While service treatment records do not specify the origin of the back pain symptoms they do record an impression of back strain, which is consistent with the Veteran's statements and with his duties in service associated with parachute jumping and other combat related physical training.  The Veteran has credibly reported that his back was injured and essentially that he had associated symptoms beginning sometime after that.

There is evidence of a present low back disorder including arthritis of the lumbar spine.  There is conflicting evidence as to whether the etiology of that disorder is linked to service.  There are opinions on both sides, both against and in support for the Veteran's claim, as reflected in the May 2006 VA examination report opinion and the two statements containing opinions from Dr. Dr. Khoury. 

After reviewing the evidence of record, the Board finds that Dr. Khoury's opinions are persuasive and have sufficient probative value as to the nexus element of the claim.  The May 2006 VA examination report contains a countervailing opinion, however, the Board bears in mind the evidence overall, including hardships and likelihood for back injury associated with the Veteran's parachute jumps reflected in the parachute badge and basic airborne and combat training. 

On applying the benefit of the doubt doctrine, where all reasonable doubt is resolved in favor of the Veteran when the evidence is in relative equipoise, the Veteran's claim of service connection for a low back disorder-best characterized as arthritis of the lumbar spine-is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102


ORDER

Service connection for arthritis of the lumbar spine is granted.


REMAND

For the following reasons a remand is necessary regarding the Veteran's claims of service connection for a cervical spine disorder, and for a psychiatric disorder claimed as PTSD.

Regarding the claim of service connection for a cervical spine disorder, the Veteran asserts that this claimed disorder is related to injury in service similar to the lumbar spine claim.  During a June 2011 hearing before a Decision Review Officer of the RO, the Veteran testified indicating that he injured his cervical spine at the same time he injured his low back during parachute jumping.  He testified that he subsequently lost range of motion of the neck and had neck pain, and that he also had associated symptoms with his arms including numbness and tingling in both arms.  

The service treatment records show no indication of any cervical spine complaints, or related symptoms or findings during service.  The first clinical evidence indicating any cervical spine problems is not until the early 2000s.  Unlike the lumbar spine claim, private treatment records record an injury after service in April 2003 at work with resultant neck pain, and the Veteran subsequently underwent cervical spine surgery.  The record includes reports of private treatment in February 2011 showing another injury at that time involving the cervical spine.  

In contrast to this evidence against the Veteran's claim, there are two statements from the Veteran's treating neurosurgeon, Dr. Khoury, dated in July 2011 and in July 2014, in which Dr. Khoury links the Veteran's present cervical spine disorder to neck injury sustained while parachute jumping during service.   

Regarding the claim of service connection for a psychiatric disorder claimed as PTSD, at his June 2011 hearing at the RO, the Veteran and his mother testified, and in other documents the Veteran has also indicated, that he had the psychiatric disorder of PTSD due in part to stressors associated with service in Vietnam.  An August 2009 VA treatment record shows that the Veteran reported having combat experience and coming under fire while in Vietnam where he served for three months as "bushman."

While attempts by the RO to verify service in Vietnam or his participation in combat were unsuccessful, there are nonetheless diagnoses including of PTSD; depression; history of depression not otherwise specified; prolonged adjustment disorder, with mixed emotional disturbance (depression and anxiety); rule out PTSD; and rule out depression.  

Most recently, in a statement from the Veteran received in July 2014, he indicated that his present psychiatric symptomatology was related to learning in service of the deaths of a number of childhood friends who were killed in Vietnam while the Veteran was in service. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

VA has not yet examined the Veteran with respect to the claims of service connection for a cervical spine disorder of for a psychiatric disorder claimed as PTSD.  With each of these two claimed disorders, there is a diagnosis of a present disorder and evidence at least indicating that the Veteran suffered an event or injury in service that may be associated with the current diagnosis.  

However, the evidence of record is insufficient to decide either of these two claims.  To establish service connection for either claimed disability, there must be the evidence of a current disability and of a causal relationship between the current disability and service.  For each of the two claimed disabilities, an examination as directed below is necessary in order to obtain an opinion as to whether the cause of any present cervical spine or psychiatric disability is related to service.

Any additional medical records pertinent to the claims but not of record should be obtained prior to examination.

Accordingly, these issues are REMANDED for the following actions:

1.  Ask the Veteran to identify all medical providers who have treated or evaluated him for any cervical spine disorder or for a psychiatric disorder.  

Obtain any outstanding relevant VA or private treatment records indicated; and ensure that all existing VA treatment records are contained in the claims file.

2.  Thereafter, afford the Veteran examinations by appropriate specialists to determine the nature and etiology of any cervical spine disorder or psychiatric disorder, and to obtain an opinion on the likelihood that the etiology of either is related to service.  

Provide each examiner access to all paper or electronic claims files, and each must review this remand and all pertinent records associated with the claims files.  

Regarding the claimed cervical spine and psychiatric conditions, the cervical spine and psychiatric examiners each must, respectively, carry out the following. 

The examiner is to elicit from the Veteran a history of pertinent injury or disease in service; and pertinent symptomatology of the claimed disability during and since service.  Any and all diagnostic studies, tests, or evaluations deemed necessary by each examiner should be performed.  

The cervical spine and psychiatric examiners must respectively identify any cervical spine or psychiatric disability present during the pendency of the claim (since September 2009), even if currently resolved.  In this regard, the psychiatric examiner must render a multi-axial diagnosis for any acquired psychiatric disorder or personality disorder found present at any time since September 2009.

Then each examiner must opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such cervical spine or psychiatric disability identified, respectively:
(i) Had its onset during, or was caused by injury or disease during service, or is otherwise etiologically related to service; or 
(ii) For any arthritis or psychosis, became manifest to a compensable degree within one year of discharge from service.
In answering these questions, the examiners must address the Veteran's statements and history regarding the etiology and continuity of the claimed cervical or psychiatric disorders, respectively.

The psychiatric examiner should comment on whether the Veteran has a diagnosis of PTSD that conforms to DSM-IV.  If so, then identify any in-service stressor linked to the diagnosis.

A complete rationale for any opinions expressed, as well as a discussion of the medical principles involved, must be provided. 

3.  Finally, readjudicate the claims remaining on appeal.  If a benefit sought remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.   See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


